Garry, J.
Appeal from an order of the County Court of Clinton County (McGill, J.), entered December 18, 2010, which denied defendant’s motion for reconsideration of the denial of his motion for resentencing pursuant to CPL 440.46.
Upon defendant’s 1994 conviction of criminal sale of a controlled substance in the third degree and conspiracy in the *1295fourth degree, he was sentenced as a persistent felony offender to 15 years to life in prison. In 2009, County Court denied his motion for resentencing pursuant to CPL 440.46. Approximately one year later, defendant requested reconsideration of the order denying resentencing. The court denied the application, and defendant now appeals.
“Appeals in criminal cases are strictly limited to those authorized by statute” (People v Bautista, 7 NY3d 838, 838-839 [2006]; see People v De Jesus, 54 NY2d 447, 449 [1981]; Matter of State of New York v King, 36 NY2d 59, 63 [1975]). This appeal must be dismissed as there is no statute authorizing an appeal from the denial of a motion to reconsider the denial of resentencing (see CPL 450.10, 450.15, 450.30, 440.46).
Peters, P.J., Lahtinen, Spain and Malone Jr., JJ., concur. Ordered that the appeal is dismissed, without costs.